     Case 3:20-cv-00535-MMD-CLB Document 34
                                         40 Filed 12/21/20
                                                  12/29/20 Page 1 of 5




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee for
     American Home Mortgage Investment Trust 2007-1
 8
 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
     DEUTSCHE BANK NATIONAL TRUST                    Case No.: 3:20-cv-00535-MMD-CLB
11   COMPANY, AS INDENTURE TRUSTEE
12   FOR AMERICAN HOME MORTGAGE
     INVESTMENT TRUST 2007-1,                        MOTION FOR EXTENSION OF TIME
13                                                   TO SERVE SUMMONS AND
                        Plaintiff,                   COMPLAINT
14
            vs.
15
     OLD REPUBLIC TITLE INSURANCE
16   GROUP, INC.; OLD REPUBLIC NATIONAL
     TITLE INSURANCE COMPANY;
17   FOUNDERS TITLE COMPANY OF
18   NEVADA; DOE INDIVIDUALS I through X;
     and ROE CORPORATIONS XI through XX,
19   inclusive,
20                       Defendants.
21
22          Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee for American
23   Home Mortgage Investment Trust 2007-1 (“Deutsche Bank”), by and through its counsel of
24   record, Darren T. Brenner, Esq. and Lindsay D. Robbins, Esq. of the law firm of Wright, Finlay
25   & Zak, LLP, hereby moves for a 60-day extension of time to serve process on Defendant,
26   Founders Title Company of Nevada (“Founders Nevada”) pursuant to Rule 4 of the Federal
27   Rules of Civil Procedure.
28



                                              Page 1 of 5
     Case 3:20-cv-00535-MMD-CLB Document 34
                                         40 Filed 12/21/20
                                                  12/29/20 Page 2 of 5




 1               I.     INTRODUCTION AND FACTS
 2               On September 22, 2020, Deutsche Bank commenced this suit in the Eighth Judicial
 3   District Court, Case No. CV20-01412, against Defendants for breach of contract and bad faith
 4   arising out of Old Republic National’s wrongful denial of a title policy claim for indemnity and
 5   defense of title stemming from a Nevada HOA foreclosure sale. The same day, Old Republic
 6   National removed to this Court. Founders Nevada issued the Policy which provided for
 7   affirmative coverage for losses arising from the HOA’s superpriority lien. Founders Nevada is
 8   therefore, a proper party to this action, as they issued and underwrote the Policy connected to
 9   the purchase of the Property.
10               Deutsche Bank has been unsuccessful at serving Founders Nevada to date. Founders
11   Nevada does not maintain a registered agent for service within the state of Nevada; however the
12   Nevada Secretary of State website identifies several out-of-state officers for which Deutsche
13   Bank may serve under Fed. R. Civ. P. 4(h):1
14
15       Title         Name            Address                            Last Updated Status
                       GORDON H.       10464 BRUNSWICK RD, PO
16
         President     HELLWIG,        BOX 1102, GRASS VALLEY,            1/28/2005       Active
17                     JR.             CA, 95945, USA
                                       901 H STREET, STE 400,
18                     WILLIAM S.
         Secretary                     SACRAMENTO, CA, 95814,             1/28/2005       Active
                       GREGORY
19                                     USA
                                       901 H STREET, STE 400,
                       WILLIAM S.
20       Treasurer                     SACRAMENTO, CA, 95814,             1/28/2005       Active
                       GREGORY
                                       USA
21                                     350 CALIFORNIA ST SUITE
                       P MICHAEL
22       Director                      1200, SAN FRANCISCO, CA,           6/16/2005       Active
                       TRUDEAU
                                       94104, USA
23
24
                 December 21, 2020 is the current deadline to serve Founders Nevada pursuant to Fed. R.
25
     Civ. P. 4(m). Given that the officers for Founders Nevada are all located out-of-state, the
26
     addresses were last updated in 2005, and in light of the COVID-19 pandemic and upcoming
27
     1
28    A true and correct copy of the printout from the Nevada Secretary of State Website is attached
     as Exhibit 1.


                                                   Page 2 of 5
     Case 3:20-cv-00535-MMD-CLB Document 34
                                         40 Filed 12/21/20
                                                  12/29/20 Page 3 of 5




 1   holidays, Deutsche Bank requests a 60-day extension of time to serve the Summons and
 2   Complaint on Founders Nevada. While the addresses for the various officers are dated, their
 3   status is identified as “active” and Deutsche Bank is hopeful that service on Founders Nevada at
 4   these out-of-state addresses will be effectuated within the time period requested. The 60-day
 5   extension will allow Deutsche Bank sufficient time to not only effectuate out-of-state service on
 6   Founders Title’s out-of-state officers and directors, but also to confirm whether additional steps
 7   are necessary to serve Founders Nevada.
 8          II.     ARGUMENT
 9          Fed. R. Civ. Pro. 4(h) provides that a corporation within a judicial district of the United
10   States may be served in a judicial district of the United States by following state law for serving
11   a summons in an action brought in courts of general jurisdiction in the state where the district
12   court is located or by delivering a copy of the summons and complaint on a registered agent or
13   in any manner prescribed by Fed. R. Civ. P. 4(e)(1) for serving an individual. Fed. R. Civ. P.
14   4(e)(1) similarly allows service provided for by state law. Nev. R. Civ. P. 4.2(c)(1)(A) provides
15   for service of process on an entity by leaving process with the registered agent thereof or any
16   officer or director of a corporation. With respect to timing, Fed. R. Civ. P. 4(m) provides that if
17   a plaintiff shows good cause for why service was not completed within 90 days after the filing
18   of a complaint, the court must extend the time for service for an appropriate period.
19          Here, Deutsche Bank seeks an extension of time to serve process on Founders Nevada.
20   Founders Nevada does not maintain a registered agent with the Nevada Secretary of State;
21   however, the Nevada Secretary of State website lists several officers and directors for which
22   Deutsche Bank to serve process in compliance with Fed. R. Civ. P. 4(h). All four officers and
23   directors are located out-of-state and the addresses were last updated in 2005. Good cause exists
24   for the extension of time because Deutsche Bank’s counsel was unaware that it needed to
25   attempt service on Founders Nevada’s out-of-state officers until December 21, 2020, when
26   Nationwide Legal Services, the vendor retained by Deutsche Bank’s counsel to serve Founders
27   Nevada, informed counsel that it was having issues serving the entity.
28



                                                 Page 3 of 5
     Case 3:20-cv-00535-MMD-CLB Document 34
                                         40 Filed 12/21/20
                                                  12/29/20 Page 4 of 5




 1           In light of the COVID-19 pandemic, upcoming holidays, and the fact that the officers
 2   are located out-of-state, Deutsche Bank seeks a 60-day extension of time to serve the Summons
 3   and Complaint on Founders Nevada. This motion is made in good faith and is not intended for
 4   the purpose of delaying said action. Moreover, the parties will not be harmed or prejudiced if
 5   this Court grants the relief requested herein.
 6           III.    CONCLUSION
 7           Based on the above, Deutsche Bank requests that this Court grant the Motion to Extend
 8   Time to Serve and enter an Order granting a 60-day extension of time to serve Founders Nevada
 9   on its out-of-state officers and directors.
10           DATED this 21st day of December, 2020.
11                                                    WRIGHT, FINLAY & ZAK, LLP
12
                                                      /s/ Lindsay D. Robbins, Esq.
13                                                    Darren T. Brenner, Esq.
                                                      Nevada Bar No. 8386
14                                                    Lindsay D. Robbins, Esq.
15                                                    Nevada Bar No. 13474
                                                      7785 W. Sahara Ave., Suite 200
16                                                    Las Vegas, NV 89117
                                                      Attorneys for Plaintiff, Deutsche Bank National
17                                                    Trust Company, as Indenture Trustee for American
18                                                    Home Mortgage Investment Trust 2007-1

19
20
                                                        IT IS SO ORDERED.
21
                                                        Dated: December 29, 2020.
22
23                                                      _________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                   Page 4 of 5
     Case 3:20-cv-00535-MMD-CLB Document 34
                                         40 Filed 12/21/20
                                                  12/29/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          Pursuant to Fed. R. Civ. P. 5(b) and Electronic Filing Procedure IV(B), I certify that on
 3   the 21st day of December 2020, a true and correct copy of this MOTION FOR EXTENSION
 4   OF TIME TO SERVE SUMMONS AND COMPLAINT was transmitted electronically
 5   through the Court’s e-filing electronic system to the attorney(s) associated with this case.
 6
 7                                 /s/ Faith Harris
                                   An Employee of WRIGHT, FINLAY & ZAK, LLP
 8
 9
10
                                              Exhibit List
11         Exhibit 1     Printout from Nevada Secretary of State Website
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 5 of 5
